DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The scope of claim 1 in the initial ratio range limitation first appears to call for an oxidizable surface area on the face that is relatively small by comparing it to the total volume and being only in the range of .05-.12per mm. Such amounts to the surface area being 5-12% of the total volume of the club.  Combined with the second range it calls for the same area to be at least 70% of the strike face surface area which has an upper range of 100%. Applying such a limitation to an arbitrary club head with a rough volumetric dimensions of L(toe/heel) X W (Front/back) X H (sole/crown) of 4 X .5 X 2, the surface area of oxidizable material would be between .2 and .48 meaning it would be covered between approximately 1/4-1/2 of its surface area.  This conflicts and contradicts the subsequent limitation that such a surface area is “at least .70 of the total planar strike face.” For both scenarios to be true in the most extreme range, the oxidizable strike face surface area cannot cover the entire area and meet the previous range limitation without it being extremely large in width, a magnitude on the order of 8.  Compounding this is a third relationship of the size of the oxidizable area to the total surface area 25-40%.  Here, such is not the entire face and is incompatible with the previously recited size ranges for the oxidizable strke face surface area.
With respect to at least the initial total volume range claimed, such is disclosed as “any one of examples 1-20 above” [0026] of the specification and “example 21 above” [0027].  Yet, this includes example 18 [0023] which represents “an entirety of the strike face is made of oxidizable metal material”. It is not disclosed how both the entirety of the face and a relatively small surface area of the face can at the same time be covered with oxidizable material.  
Here the specification is drafted to apparently attempt to preempt every possible size of oxidizable surface area designed as a finish on the face of a club. In doing so, it sets forth conflicting examples that could not be constructed and provides no working examples of how such could be constructed into a single embodiment. Because the claim encompasses unobtainable permutations A patent owner cannot show written description support by picking and choosing claim elements from different embodiments that are never linked together in the specification.” In Flash-Control, LLC v. Intel Corp., No. 2020-2141 (Fed. Cir. July 14, 2021).
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Additionally to the written description problems with the scope of claim 1, an enablement issue is additionally applied. In Trustees of Boston University v. Everlight Electronics Co., 896 F.3d 1357 (Fed. Cir. 2018), the U.S. Court of Appeals for the Federal Circuit invalidated a patent claim that covered six permutations for the composition of the device, one of which was indisputably impossible to make using the method taught in the patent. A patent must be enabling, such that it teaches one of skill in the art to make and use the full scope of the claimed invention without undue experimentation. The court found the claim was not enabled because it encompassed the unattainable permutation.  Boston University v. Everlight Electronics (Fed. Cir. 2018), the Federal Circuit invalidated a patent claim for failing to enable the full scope of the claimed invention.  Similarly here, as set forth above there exist permutations of a club that are impossible to make within the full extreme size ranges of the proposed oxidizable strike face surface area relative to volume and area properties. Here one could not make the full scope of the claimed invention and such is found to be not enabled by the current specification. 
Claim Rejections - 35 USC § 103
Claim(s) 1-4, 11, and 16-19 are rejected under 35 U.S.C. 103 as obvious over Breier alternatively in view of Cobra Big Trusty Rusty Wedge and further in view of Hettinger et al. 9,821,202    in view of matters old and well known in shipping and protecting metal products with protective film and alternatively in view of Ghost Tape.
A transition and imaginary par line is considered shown at 13 of fig. 1. 
	Inherently the body has a total volume, total surface area, primary groove surface area, and strike face surface area with an oxidization-prevention coating permanently a portion of the rear and heel where the body “has a general plated appearance” [0042], ln. 4. 
Both claims 1 and 15 recite at the outset a club head property of a CG located vertically 16-23 mm above a horizontal ground.  The conventional components of the club are considered clearly anticipated and the planar strike face is formed of oxidizable metal substrate including an unplated portion of the oxidizable metal substrate that is not plated such that it will “become rusty over time” [0042].  All of the primary grooves and area between adjacent primary grooves are not plated as shown in fig. 6 respectively at 104 and 108.  Where 11, may be interpreted as “the area between adjacent primary grooves, reciting that such an area is not plated is considered contemplated and disclosed by Breier where he fully recognizes and acknowledges conventional club heads “has a single surface finish for the entire striking face or the entire striking face and grooves” [0032], ln. 19. As such, to not enhance the grooves with a single rusty surface appearance such that all the area between the adjacent primary grooves is not coated is considered fairly embodied in Breier. 
 	While he does not discuss the location of his center of gravity, the positioning of the center of gravity lower in wedges is known as taught by Hettinger at col. 1, ln. 50 and that such would be less than 20mm within the range called for by claims 2 and 16.  To have positioned the CG in Breier between 16-23 would have been obvious to improve backspin as taught (col. 8, ln. 1). 
Breier discloses embodiments that coat areas in and around his grooves that prevent oxidation to make them stand out in contrast.  From Cobra Big Trusty Rusty Wedge it is taught in the art to allow a full face rusty surface without the contrasting groove features of Breier.  As such, to have included unplated portions in each groove, all portions of the groove and between them would have been obvious in order to allow them to rust and eliminate the contrasting features taught by Breier. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient. Further, matters related to ornamentation have been found to be obvious and have no mechanical function.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  While some believe in the art that a rusty surface increase friction and traction on a ball, such is in debate. Even if such did occur, the effects of surface roughness between a club and ball is a fairly well understood relationship to performance. As such, making more of the face of Breier “rusty” to change its appearance or make more of the face area rougher would have been obvious in order to change its appearance of increase the traction on the ball when struck by the areas between the grooves.  
Inherently, the body of Breier has a total volume that is capable of being measured using a water-displacement method, that excludes the portion of the heel portion that is heelward of the imaginary par line and a total surface area that excludes the portion of the heel portion that is heelward of the imaginary par line.  In Breier, his  oxidation-prevention coating permanently covers at least a portion of the body including at least a portion of the rear portion and the heel portion [0043].  
 	Breier fails to discuss any removable cover.  However, removably protective coverings and films are known in the art such that metal products don’t rust in storage and transit. See PE Protective Film Manufacturer, NPL, by way of example.  Such protective tapes are commonly used in protecting the face of demo clubs as discussed by way of example in The Sand Trap, “How Does Tape on the Clubface Affect a Driver Demo?”.  One skilled in the art looking to prevent premature oxidation of the club head of Breier would have surely consider removably adhesive films known in that art to cover metallic surfaces to protect them.  Alternatively, such Ghost Tape is known to provide a protective cover to a desired area of a golf club.  https://www.youtube.com/watch?v=XuXESDE3MI0 .  One looking at the problem of protecting the face from the elements in Breier would have found it obvious to have applied an adhesive film or tape in order to protect the face of the club when desired. 
	Lastly, Breier does not define the size of surface appearances in the context or a ratio of strike face surface area divided by total volume. However, one can see from fig. 1 of Breier, his oxidizable strike face area is over 25% of the total volume of the club which would result in a .33 per mm meeting the range that such is at least .05 per mm in the context of total volume and .25 in the context of total surface area.  Similarly, as set forth above, where Breier supports the entire strike face being oxidizable, he shows a ratio at least .70. of the total milled face. Alternatively, such a limitation amount to defining the total size of the rusty face with respect to the body. 
	As to claims 2, 16, and 18, any removable cover or tape applied to protect the surface metal of the club would inherently have an external periphery.  Where such is to be formed to display within the external periphery a displayed portion of the planar strike face and a displayed portion of the at least two of the plurality of primary grooves, such appears to be consistent with any cover that is transparent in nature which is old and well -known as taught by the applied art.  To have used a transparent cover, such as Ghost Tape, would have been obvious in order to be able to see the product through the cover. 
 	Claims 3, 4 and 19 are considered shown in fig. 1 of Breier where the first oxidation-prevention coating permanently covers the hosel and the curved transition region, and the unplated portion of the oxidizable metal substrate of the planar strike face extends to a bottom edge of the planar strike face at 5.
	Most broadly claim 17 is considered intended use where a removable covering is capable of functioning to expose a portion of the planar strike face when such is not totally removed.  The exposed portion thereby defining a region of indicia by a contrast of differing stages of oxidation. 
Claim(s) 14 are rejected under 35 U.S.C. 103 as obvious over Breier alternatively in view of Cobra Big Trusty Rusty Wedge and further in view of Hettinger et al. 9,821,202    in view of matters old and well known in shipping and protecting metal products with protective film and alternatively in view of Ghost Tape and further in view of Achem Packaging Tapes.  

	As to claim 14, the subject matter is afford the filing date of 6/06/2019 of 16/434,162.  The subject matter of claim 14 does not appear to be disclosed in the provisional application.  To this,  protective films and ghost tapes inherently have a elongation property, but the prior art fails to discuss such values.  Such is considered and obvious matter of selecting a material suitable for its intended purpose.   Xxx as such to have chosen an elongation between 110-170% in a film would have been in order to select a film of appropriate durability.  Disclosed at [0134] of applicant’s specification is sticker or tapes for use as a coating.  Achem teaches that adhesive tapes are known to have 150% elongation within the claimed range. To have selected an adhesive tape such as that of Achem suitable for its intended purpose would have been obvious in order to provide the desired durability.

Claim(s) 15 is rejected under 35 U.S.C. 103 as obvious over Breier alternatively in view of Cobra Big Trusty Rusty Wedge and further in view of Hettinger et al. 9,821,202    in view of matters old and well known in shipping and protecting metal products with protective film and alternatively in view of Ghost Tape and further in view of Pennerath 2005/0126695 in view of matters old and well-known.   
 	The previously applied art fails to discuss the combination of a non-stick tab in
combination with the cover. Pennerath teaches it is considered old and well-known to combine tabs with removable protective coatings in order to be able to grip and remove them easier. Pennerath teaches the use of such tabs 14 in combination. To have combined a tab with the previously taught prior art tape would have been obvious in order to more easily remove the second protective coating
	
Claim(s) 5, 17 and 18 are rejected under 35 U.S.C. 103 as obvious over Breier alternatively in view of Cobra Big Trusty Rusty Wedge and further in view of Hettinger et al. 9,821,202 in view of matters old and well known in shipping and protecting metal products with protective film and alternatively in view of Ghost Tape and further in view of Nakamura 20100029401.
  	With respect to claim 5, Full face grooves and “high toe” or “full toe” face designs are known in wedges as shown by the art made of record accompanying this office action.   Breier does not appear to discuss any groove features of this design between his toe and grooves on his striking face. Nakamura teaches adding in clubs such as Breier groove features 11 in the toe area 4 as shown in his fig. 1 would have been obvious to add spin during mis-shots in the toe area(abstract). 
	
Claim(s) 6, 7, 11, 12, and 20 are rejected under 35 U.S.C. 103 as obvious over Breier alternatively in view of Cobra Big Trusty Rusty Wedge and further in view of Hettinger et al. 9,821,202 in view of matters old and well known in shipping and protecting metal products with protective film and alternatively in view of Ghost Tape and further in view of Shimahara 20150367199. 
	As to claims 6, Breier appears to show a single set of grooves.  However, the use of microgrooves to improve surface roughness and increase spin is known.  Shimahara teaches to enhance the areas between the grooves with secondary groove features.  To have included such auxiliary grooves in Breier would have been obvious in order to improve backspin.
Claim 7, 12 and 20 are considered taught by fig.  of Shimahara where his auxiliary grooves 2a are located a first vertical distance above the horizontal ground plane to a point that is greater than a second vertical distance above the horizontal ground plane to a highest primary groove in the high toe area of the club. 
Claim 11 is considered fairly taught for the reasons set forth above with respect to claim 2 and the obviousness of providing auxiliary grooves as taught by Shimahara above. 
 	Claim(s) 8-10 and 13 are rejected under 35 U.S.C. 103 as obvious over Breier alternatively in view of Cobra Big Trusty Rusty Wedge and further in view of Hettinger et al. 9,821,202 in view of matters old and well known in shipping and protecting metal products with protective film and alternatively in view of Ghost Tape and further in view of Shimahara 20150367199 and further in view of Nakamura 20100029401.
As to claim 8, while the above prior art fails to show any microgrooves in the toe area of the club such is considered fairly taught by Nakamura at 11 for the reasons set forth above.  To have provided auxiliary micro grooves in Breier would have been obvious in order to impart backspin should the ball be struck in that area of the club face. 
While Breier’s striking face thickness appears undisclosed, from table 1 in col. 15 of Hettinger we see that thicknesses of 5.6 mm for a face thickness d18 are known and meet the limitation of at least 4.5mm.  To have selected such a thickness range in Breier would have been obvious to have selected the desired degree of stability for the club head (col. 15, ln 32). The claimed ratio of the oxidizable strike face divided by the total milled planar strike face of at least .70 is considered met as set forth above. As to claims 9 and 10, such are directed to the relative comparative limits of the different types of surface appearances to be found on the club head.  Such are matter relating only to the ornamentation of the club and have no unexpected mechanical function or solve any particular problem.  As such to have relatively sized the oxidizable strike face to the total volume, total surface area and total milled planar strike face surface area would have been an obvious matter of design choice in order to select a desired appearance of the club.  The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965).
Claim 13 is considered fairly taught for the reasons set forth above with respect to claim 7.  

Conclusion
A) Applicant’s amendments and remark with respect to claim 17 are noted and the grounds for rejection has not been sustained. 

B) With respect to the reiection of claim(s) 1-4, 11, and 16-19 under 35 U.S.C. 
103, applicant argues erroneously that 3 particular limitations in are dismissed.  Each of these recitations are directed to the size of oxidizable strike face surface in relationship to a total volum, strke face area and surface area.  These limitations are treated at the bottom of pg. 6 of the previous office action as noted by applicant and as such are clearly not “dimissed” as asserted.  Instead, applicant argues that the limiations cannot be seen by fig. 1 as suggested in the grounds for rejection.  While this argument is somewhat persuasive to the extent that one cannot compare relative dimensions where no dimensions are given. However, at the bottom of pg. 6 of the previous office action an alternative basis for the rejection was applied as such limitation were considered directed to the size of the oxidizable surface area.  The office action did not expand upon this rational and applicant did not respond in any way.  
	With that it is well settled that changes in size will not support patentability.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Applicant appears to attempt to preempt such a rejection by suggesting that such affect “very slight changes in mass distribution…associated with the claimed delicate balance of plated and unplated area”.  First there is not discussion of any such “mass” or “weight” distribution being at the center of applicant’s invention. At best such is an afterthought attempting to lend some criticality to his claim limitations.  In truth the specification is more directed to designing a club that is more “aesthetically pleasing” [00108] by using a surface finish (or lack there of) of oxidization on the metal. Similar to the instant case here, in In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947), the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  While the lack of plating results in “roughness” that the prior art suggests improves backspin, it would also have obvious and expected results as noted by applicant of affecting the weighting of the club where no weight due to any plating is present.  As noted by applicant at the top of pg. 9 of his remarks, such would be an obvious result to anyone “familiar with club head engineering”.  How one distributes the mass of the club head to obtain desired performance properties is a primary engineering consideration.  In the instant case, while it may be true that one can make slight changes to the weight of a club by omitting plating, such would be an obvious and expected result to one of ordinary skill in the art and does not produce any unexpected results.  Here applicant’s disclosed invention is directed to a areas of finish used on a club head for roughness and appearances.  There is no disclosure that he has ever made any discovery or contribution to solve any particular problem with the weighting of club head to produce any unexpected results. 
	As such with respect to the limitations of claim 1 that recite relative ranges for the size of the oxidizable strike face surface area to the total volume, planar strike face surface area and total surface area, such would have been obvious to one skilled in the art in order to produce a club head that is aesthetically appealing and/or provide an area of “roughness” on the strike face compatible with the anticipated distribution of impact points across the face.  Here changing the relative size of the oxidizable surface area dimensions would not perform differently than the prior art device and has been held as obvious. 
	Applicant argues with respect to claims 3 and 4 that fig. 1 does not "the first oxidation-prevention coating permanently covers the hosel and the curved transition region, and the unplated portion of the oxidizable metal substrate of the planar strike face extends to a bottom edge of the planar strike face at 5".  He goes not to argue about the “groove enhancement area” and “visual appearance” without ever showing how such arguments are directed to any limitations in the claims.  In claim 3, the unplated portion extends to “a bottom edge”.  Most broadly, no bottom edge with respect to the other recited elements is ever defined.  Even if one were to guess, reference number 4 of fig. 1 shows a “bottom edge” to which the “the unplated portion 11 clearly extends.  As such, applicant’s remarks fail to show how the grounds for rejection is in error.
	
	Due to the new grounds for rejection set forth above under 112, 1st paragraph, this office action has not been made final

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711